The question at issue here is the recoverable value of a strip of land containing approximately one acre, being *Page 656 
taken for state highway purposes. A material portion of the testimony introduced by the owners was of offers to purchase made prior to the taking. In the recent case, State Highway Commission v. Johnson, 191 So. 820, 821, this court said: "It is definitely settled in this State, in accord with the rule in nearly every jurisdiction, that an offer for property is not admissible as evidence of value," citing cases.
And the same argument is made here as in that case — that inasmuch as there was other competent evidence, the stated error should not cause a reversal. But so much prominence was given in the present case to the erroneous evidence that we cannot say with any confidence that it was harmless.
Reversed and remanded.